IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 43020/43021

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 370
                                                )
       Plaintiff-Respondent,                    )   Filed: February 3, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
KEITH ANTON SARBACHER,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgments revoking probation, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       In each of these cases consolidated on appeal, Keith Anton Sarbacher pled guilty to one
count of grand theft, Idaho Code §§ 18-2403(1), 18-2407(1)(b), and was accepted into Drug
Court. Following a report of violation, the district court discharged Sarbacher from Drug Court
and imposed concurrent unified sentences of ten years, with four years determinate. After a
period of retained jurisdiction, the district court suspended the sentences and placed Sarbacher on
probation. Subsequently, Sarbacher admitted to violating the terms of the probation, and the
district court consequently revoked probation and ordered execution of the original sentence,
retaining jurisdiction a second time.     Upon completion of the second period of retained
jurisdiction, the district court suspended Sarbacher’s sentences and returned him to probation.

                                                1
Sarbacher again violated his probation, and the district court revoked probation and ordered
execution of the underlying sentences. Sarbacher appeals, contending that the district court
abused its discretion in revoking probation.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation. Therefore, the judgments
revoking probation and directing execution of Sarbacher’s previously suspended sentences are
affirmed.




                                                2